This suit by Mrs. Emma Mann Logan against Mrs. Sarah Drain Edenborn is identical as to issues with the suit of E. Otto Mann v. Mrs. Sarah Drain Edenborn, 185 La. 154, 168 So. 759, this day decided. The appeal here is also from a judgment sustaining a plea of nonjoinder filed by the defendant. Appellee has filed a motion to dismiss the appeal, setting up the same grounds for the dismissal as are set up in the motion to dismiss the appeal in the case of Mann v. Edenborn.
For the reasons assigned in that case, the appeal herein is dismissed.
O'NIELL, C.J., absent.